DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 Response to Amendment
The amendment filed 05/21/2021 has been entered. Applicant has amended claims 1 and 4 and canceled claims 8 and 13. No new claims have been added. Claims 1-7, 9-12, and 14-16 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 05/21/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendments to claims 1 and 4.

Regarding the longitudinal direction...
	The Examiner notes that previously applied reference Inada does teach the central axis of the bending operation lever being transverse to the longitudinal direction of the operation unit. 

Regarding the bending wires parallel with the central axis…
	The Examiner notes that JP2010214043A to Kobayashi teaches in Fig. 5 of the bending operation wires extending from the plurality of arm portions in directions parallel to a central axis of the bending operation lever. The central axis of the bending operation lever, “central axis 11x” is parallel with the bending operation wires “bending operation wires 23” when in bending operation lever is in the neutral position, as seen in in Fig. 5 (see more detail in current 103 rejection below).

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “guide the plurality of bending operation wires to the plurality of arm portions, the plurality of tubular members, and”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “guide the plurality of bending operation wires to the plurality of arm portions, and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11 - 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0302832 to Inada in view of WO 2014192447 A1 to Imai et al. (hereinafter "Imai") and JP2010214043A to Kobayashi et el. (hereinafter “Kobayashi”).
Regarding claim 1, Inada discloses a bending operation device (Fig. 1 - endoscope apparatus 1) comprising: 
a bending operation lever tiltably supported to have an angle with respect to a longitudinal direction of an operation unit of an endoscope (Fig. 1 - bending lever 8; paragraph 0031- The input portion 7 includes: a stick-like bending lever 8 (a joystick) that is inclined about a predetermined swinging center P; see Examiner’s annotated Fig. 1); 


    PNG
    media_image1.png
    666
    621
    media_image1.png
    Greyscale



a wire pulling member (See Examiner’s annotated Fig. 3).

    PNG
    media_image2.png
    488
    513
    media_image2.png
    Greyscale

having a plurality of arm portions (Fig. 3 – pull arm 15) that are displaceable in conjunction with a tilt motion of the bending operation lever (Paragraph 0074 - the pull arm 15 coupled to the distal end 8 a of the bending lever 8 swings about the swinging center P 1 . This pulls some of the four pull members 5 toward the proximal end), the wire pulling member being disposed in the operation unit (Fig. 1- operation portion 6 includes: an input portion 7 to which a bending operation for bending the bending portion 4 is input by the operator of the endoscope apparatus 1); 
a plurality of bending operation wires connected to the plurality of arm portions (Fig. 3 – pull members 5) and configured to cause bending motion of a bendable part disposed in an insertion section of the endoscope by being pulled or loosened corresponding to displacement of the plurality of arm portions of the wire pulling member (paragraph 0031- The input portion 7 includes: a stick-like bending lever 8 (a joystick) that is inclined about a predetermined swinging center P 1 ; a bearing 13 that supports the bending lever 8 in a state of being freely inclinable about the swinging center P 1 ; and a pull arm 15 that transmit the bending operation by the bending lever to the pull members 5); 
a plurality of tubular members in each of which a respective one of the plurality of bending operation wires is inserted (See Examiner’s annotated Fig. 8; paragraph 0046 - FIG. 8 are side views showing a part of the internal configuration of the operation portion 6), 


    PNG
    media_image3.png
    297
    551
    media_image3.png
    Greyscale

 the plurality of tubular members being: 
oriented in respective predetermined directions so as to orient the plurality of bending operation wires in the respective predetermined directions in the operation unit (Fig. 8; paragraph 0046 - FIG. 8 are side views showing a part of the internal configuration of the operation portion 6) and guide the plurality of bending operation wires to the plurality of arm portions (Fig. 8), and-4-Application No. 16/131,671 
disposed to change extension directions of the plurality of bending operation wires (Fig. 8), the central axis of the bending operation lever in the neutral position being transverse to the longitudinal direction of the operation unit (See Examiner’s annotated Fig. 1), the bendable part being in a substantially straight line manner when the bending operation lever is in the neutral position (Fig. 1- bending portion 4).

    PNG
    media_image4.png
    666
    685
    media_image4.png
    Greyscale

However, Inada does not expressly teach the plurality of tubular members extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions, the tip portions and the proximal parts being disposed in the operation unit,
 first attaching members that attach the tip portions of the plurality of tubular members in the operation unit in a manner so as to orient the tip portions in the respective predetermined directions; and 
second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions.

However, in the same field of endeavor, Imai teaches of an analogous endoscopic device including the plurality of tubular members (Fig. 24- elastic pipe 32) extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions (See examiner’s annotated Fig. 24), 

    PNG
    media_image5.png
    900
    646
    media_image5.png
    Greyscale


the tip portions and the proximal parts being disposed in the operation unit (Fig. 24 – operation unit 4),
(See examiner’s annotated Fig. 24); 

    PNG
    media_image6.png
    681
    590
    media_image6.png
    Greyscale

and second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions (See Examiner’s annotated Fig. 24).

    PNG
    media_image6.png
    681
    590
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Inada to include the first and second attaching members, tip portions, and proximal parts, as seen above in the teachings of Imai. It would have been advantageous to make the combination to easily control the position and direction aiming at the tip (paragraph 0003 of Imai). 
Additionally, Kobayashi teaches of an analogous endoscopic device comprising:
            a bending operation lever tiltably supported to have an angle with respect to a longitudinal direction of an operation unit of an endoscope (Fig. 1 - stick 17);
(Fig. 5 and Fig. 6 - upper base 21), the wire pulling member being disposed in the operation unit (Fig. 1 - operation unit 11);
                a plurality of bending operation wires (Fig. 5 - Four bending operation wires 23 ) connected to the plurality of arm portions (Fig. 5) and configured to cause bending motion of a bendable part disposed in an insertion section of the endoscope by being pulled or loosened corresponding to displacement of the plurality of arm portions of the wire pulling member (Fig. 6; [0017] -  Each bending operation wire 23 is further passed through the flexible insertion portion 12 and connected to a wire connecting member (not shown) provided in the distal end portion 19);
                a plurality of tubular members in each of which a respective one of the plurality of bending operation wires is inserted (Fig. 5 - buckling prevention tube 28), the plurality of tubular members extending from proximal parts (Fig. 5 - wire fastening members 24), the proximal parts being disposed in the operation unit (Fig. 1 - operation unit 11), the plurality of tubular members being: 
                          oriented in respective predetermined directions so as to orient the plurality of bending operation wires in the respective predetermined directions in the operation unit (Fig. 5) and,
                         disposed to change extension directions of the plurality of bending operation wires such that the plurality of bending operation wires (Fig. 5 - bending operation wire 23) extend from the plurality of arm portions (Fig. 5 - upper base 21) in directions parallel to a central axis of the bending operation lever in a neutral position (Fig. 5 - central axis 11x), the (Fig. 1- distal end portion 19);
               first attaching members (Fig. 5 - through hole 20b); and
               second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions (Fig. 5 -  through holes 21b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Inada, as modified by Imai, to include the plurality of bending operation wires extend from the plurality of arm portions in directions parallel to a central axis of the bending operation lever in a neutral position, as seen above in the teachings of Kobayashi.  It would have been advantageous to make the combination so that it is easier to quickly bend the bendable part in an intended direction ([0021] of Kobayashi) and so the bendable lever can be adjusted easily and with high accuracy ([0032] of Kobayashi).
The modified device of Inada in view of Imai and Kobayashi will hereinafter be referred to as modified Inada.
Regarding claim 2, modified Inada teaches the claimed invention as discussed above concerning claim 1, and Inada further discloses wherein the plurality of tubular members are disposed in a vacant space without interfering with incorporated objects in the operation unit (Fig. 8).  
Regarding claim 4, Inada teaches an endoscope (Fig. 3-  endoscope apparatus 1) comprising: 
(Fig. 3; the operation portion 6 includes: an input portion 7 to which a bending operation for bending the bending portion 4 is input by the operator of the endoscope apparatus 1), the bending operation device comprising:
a bending operation lever tiltably supported to have an angle with respect to a longitudinal direction of the operation unit of the endoscope (See Examiner’s annotated Fig. 1; Fig. 1 - bending lever 8; paragraph 0031- The input portion 7 includes: a stick-like bending lever 8 (a joystick) that is inclined about a predetermined swinging center P); -5-Application No. 16/131,671 

    PNG
    media_image1.png
    666
    621
    media_image1.png
    Greyscale

a wire pulling member (See Examiner’s annotated Fig. 3) having a plurality of arm portions (Fig. 3 – pull arm 15; paragraph 0041 - The pull arm 15 is fixed to the shaft portion 12 a of the swinging body 10 . The pull arm 15 extends in four directions orthogonal to the central axis line of the shaft portion 12 a . Proximal ends of the pull arm 15 are fixed to each end portion of the pull arm 15 extending in each of the four directions) that are displaceable in conjunction with tilt motion of the bending operation lever (Paragraph 0074 - the pull arm 15 coupled to the distal end 8 a of the bending lever 8 swings about the swinging center P 1 . This pulls some of the four pull members 5 toward the proximal end. As a result, the bending portion 4 fixed to the distal ends of the pull members 5 is bent. If the operator keeps the position of the bending lever 8 with the bending lever 8 being inclined, the bending portion 4 is retained in a bent state), the wire pulling member being disposed in the operation unit (Fig. 3; the operation portion 6 includes: an input portion 7 to which a bending operation for bending the bending portion 4 is input by the operator of the endoscope apparatus 1); 

    PNG
    media_image2.png
    488
    513
    media_image2.png
    Greyscale

(Fig. 3 – pull members 5) and configured to cause bending motion of a bendable part disposed in an insertion section of the endoscope by being pulled or loosened corresponding to displacement of the plurality of arm portions of the wire pulling member (paragraph 0031- The input portion 7 includes: a stick-like bending lever 8 (a joystick) that is inclined about a predetermined swinging center P 1 ; a bearing 13 that supports the bending lever 8 in a state of being freely inclinable about the swinging center P 1 ; and a pull arm 15 that transmit the bending operation by the bending lever to the pull members 5);
a plurality of tubular members in each of which a respective one of the plurality of bending operation wires is inserted (See Examiner’s annotated Fig. 8; paragraph 0046 - FIG. 8 are side views showing a part of the internal configuration of the operation portion 6), the plurality of tubular members being: 

    PNG
    media_image3.png
    297
    551
    media_image3.png
    Greyscale

oriented in respective predetermined directions so as to orient the plurality of bending operation wires in the respective predetermined directions in the operation unit (Fig. 8; paragraph 0046 - FIG. 8 are side views showing a part of the internal configuration of the operation portion 6) and guide the plurality of bending operation wires to the plurality of arm portions (Fig. 8), and
disposed to change extension directions of the plurality of bending operation wires (Fig. 8), the central axis of the bending operation lever in the neutral position being transverse to the longitudinal direction of the operation unit (See Examiner’s annotated Fig. 1), the bendable part being in a substantially straight line manner when the bending operation lever is in the neutral position (Fig. 1- bending portion 4); 

    PNG
    media_image4.png
    666
    685
    media_image4.png
    Greyscale

However, Inada does not expressly teach the plurality of tubular members extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions, the tip portions and the proximal parts being disposed in the operation unit,
 	first attaching members that attach the tip portions of the plurality of tubular members in the operation unit in a manner so as to orient the tip portions in the respective predetermined directions; and 
second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions. 
the plurality of bending operation wires extend from the plurality of arm portions in directions parallel to a central axis of the bending operation lever in a neutral position
 
However, in the same field of endeavor, Imai teaches of an analogous endoscopic device including the plurality of tubular members (Fig. 24- elastic pipe 32) extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions (See examiner’s annotated Fig. 24), 

    PNG
    media_image5.png
    900
    646
    media_image5.png
    Greyscale


the tip portions and the proximal parts being disposed in the operation unit (Fig. 24 – operation unit 4),
first attaching members that attach the tip portions of the plurality of tubular members in the operation unit in a manner so as to orient the tip portions in the respective predetermined directions (See examiner’s annotated Fig. 24); 

    PNG
    media_image6.png
    681
    590
    media_image6.png
    Greyscale

and second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions (See Examiner’s annotated Fig. 24).

    PNG
    media_image6.png
    681
    590
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Inada to include the first and second attaching members, tip portions, and proximal parts, as seen above in the teachings of Imai. It would have been advantageous to make the combination to easily control the position and direction aiming at the tip (paragraph 0003 of Imai).
Additionally, Kobayashi teaches in Fig. 1 of an analogous endoscopic device comprising:
	an operation unit having a bending operation device being attached thereto (Fig. 1 - operation unit 11), the bending operation device comprising: 
a bending operation lever tiltably supported to have an angle with respect to a longitudinal direction of the operation unit of the endoscope (Fig. 1 - stick 17); 
(Fig. 5 and Fig. 6 - upper base 21), the wire pulling member being disposed in the operation unit (Fig. 1 - operation unit 11); 
a plurality of bending operation wires connected to the plurality of arm portions  (Fig. 5 - Four bending operation wires 23 ) and configured to cause bending motion of a bendable part disposed in an insertion section of the endoscope by being pulled or loosened corresponding to displacement of the plurality of arm portions of the wire pulling member (Fig. 6; [0017] -  Each bending operation wire 23 is further passed through the flexible insertion portion 12 and connected to a wire connecting member (not shown) provided in the distal end portion 19);
a plurality of tubular members in each of which a respective one of the plurality of bending operation wires is inserted (Fig. 5 - buckling prevention tube 28), the plurality of tubular members extending from proximal parts (Fig. 5 - wire fastening members 24), the proximal parts being disposed in the operation unit (Fig. 1 - operation unit 11), the plurality of tubular members being: 
oriented in respective predetermined directions so as to orient the plurality of bending operation wires in the respective predetermined directions in the operation unit (Fig. 5), and 
disposed to change extension directions of the plurality of bending operation wires such that the plurality of bending operation wires (Fig. 5 - bending operation wire 23) extend from the plurality of arm portions (Fig. 5 - upper base 21) in directions parallel to a central axis of the bending operation lever is at in a neutral position (Fig. 5), the bendable part being in a substantially straight line manner when the bending operation lever is in the neutral position (Fig. 1- distal end portion 19); 
(Fig. 5 - through hole 20b); and 
second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions (Fig. 5 -  through holes 21b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Inada, as modified by Imai, to include the plurality of bending operation wires extend from the plurality of arm portions in directions parallel to a central axis of the bending operation lever in a neutral position, as seen above in the teachings of Kobayashi.  It would have been advantageous to make the combination so that it is easier to quickly bend the bendable part in an intended direction ([0021] of Kobayashi) and so the bendable lever can be adjusted easily and with high accuracy ([0032] of Kobayashi).
The modified device of Inada in view of Imai and Kobayashi will hereinafter be referred to as modified Inada.
Regarding claim 5, modified Inada teaches the endoscope of claim 4, and Inada further discloses wherein the plurality of tubular members are disposed in a vacant space without interfering with incorporated objects in the operation unit (Fig. 8).  
Regarding claim 7, modified Inada teaches the bending operation device of claim 1, and Inada further discloses wherein the plurality of tubular members cause the plurality of bending operation wires to extend from the plurality of arm portions in directions substantially orthogonal to extension directions of the plurality of arm portions (Fig. 8)
Regarding claim 11, modified Inada teaches the bending operation device of claim 1, but Inada does not expressly teach wherein the tip portions of the plurality of tubular members extend at an angle with respect to extension directions of the respective proximal parts of the plurality of tubular members.  
However, in the same field of endeavor, Imai teaches of an analogous endoscopic device wherein the tip portions of the plurality of tubular members extend at an angle with respect to extension directions of the respective proximal parts of the plurality of tubular members (See Examiner’s annotated Fig. 24; The Examiner notes that the angle is 0o).  

    PNG
    media_image5.png
    900
    646
    media_image5.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Inada to include the e tip (page1 of Imai).
Regarding claim 12, modified Inada teaches the endoscope of claim 4, and Inada further discloses wherein the plurality of tubular members cause the plurality of bending operation wires to extend from the plurality of arm portions in directions substantially orthogonal to extension directions of the plurality of arm portions (Fig. 8).  
Regarding claim 16, modified Inada teaches the endoscope of claim 4, but Inada does not expressly teach wherein the tip portions of the plurality of tubular members extend at an angle with respect to extension directions of the respective proximal parts of the plurality of tubular members.  
However, in the same field of endeavor, Imai teaches of an analogous endoscopic device wherein the tip portions of the plurality of tubular members extend at an angle with respect to extension directions of the respective proximal parts of the plurality of tubular members (See Examiner’s annotated Fig. 3; The Examiner notes that the angle is 0o).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Inada to include the tip portions of the plurality of tubular members extending at an angle, as seen above in the teachings of Imai.  It would have been advantageous to make the combination in order to control to the position and direction aiming at the distal end (page 1 of Imai).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0302832 to Inada in view of WO 2014192447 A1 to Imai et al. (hereinafter "Imai") and JP2010214043A to Kobayashi et el. (hereinafter “Kobayashi”), and in further view of U.S. Publication No. 2014/0066716 to Arai et al. (hereinafter “Arai”).

Regarding claim 3, modified Inada teaches the claimed invention as discussed above concerning claim 1, and but Inada does not expressly teach wherein the plurality of tubular members are tube bodies that are made from soft and flexible material.  
However, Arai teaches of an analogous endoscopic device wherein the plurality of tubular members are tube bodies that are made from soft and flexible material (paragraph 0012- wires in the soft flexible tube portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Arai that teach tube bodies made from soft and flexible material, into the teachings of modified Inada that teach tube bodies. It would have been advantageous to make the combination so that the bending portion is bendable in a plurality of directions (paragraph 0008 of Arai).

Regarding claim 6,
However, Arai teaches of an analogous endoscopic device wherein the plurality of tubular members are tube bodies that are made from soft and flexible material (paragraph 0012- wires in the soft flexible tube portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Arai that teach tube bodies made from soft and flexible material, into the teachings of modified Inada that teach tube bodies. It would have been advantageous to make the combination so that the bending portion is bendable in a plurality of directions (paragraph 0008 of Arai). 

Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0302832 to Inada in view of WO 2014192447 A1 to Imai et al. (hereinafter "Imai") and JP2010214043A to Kobayashi et el. (hereinafter “Kobayashi”), and in further view of U.S. Publication No. 2013/0197309 to Sakata.
Regarding claim 9, modified Inada teaches the claimed invention as discussed above concerning claim 1, but Inada does not expressly teach wherein the wire pulling member is disposed so as to be opposed to a cylinder to which a suction valve is mounted in a front-rear direction of the operation unit.  
However, Sakata teaches of an analogous endoscopic device including a cylinder to which a suction valve is mounted in a front-rear direction of the operation unit (Fig. 3- suction cylinder 27)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakata that teach a cylinder to which a suction valve is mounted into the teachings of modified Inada that teach a wire pulling member. Doing so would place wire pulling member opposed to the cylinder. It would have been advantageous to make the combination so that assembly workability can be enhanced and a burden of a worker can be reduced (paragraph 0067 of Sakata).
Regarding claim 10, modified Inada teaches the claimed invention as discussed above concerning claim 1, and Inada further discloses two arm portions of the plurality of arm portions of the wire pulling member (Fig. 8), but Inada does not expressly teach wherein a cylinder to which a suction valve is mounted is disposed in the operation unit so as to face a space between two arm portions of the plurality of arm portions of the wire pulling member.  
However, Sakata teaches of an analogous endoscopic device including a cylinder to which a suction valve is mounted is disposed in the operation unit (Fig. 3- suction cylinder 27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakata that a cylinder to which a suction valve is mounted is disposed in the operation unit into the teachings of modified Inada that teach two arm portions of the plurality of arm portions of the wire pulling member. Doing so would allow the cylinder to face a space between two arm portions of the plurality of arm portions of the wire pulling member wire pulling member opposed to the cylinder. It would have been advantageous to make the combination so that assembly workability can be enhanced (paragraph 0067 of Sakata). In addition, rearrangement of parts involves only routine skill in the art (see MPEP 2144.04 VI. (C)). 
Regarding claim 14, modified Inada teaches the endoscope of claim 4, but Inada does not teach wherein the wire pulling member is disposed so as to be opposed to a cylinder to which a suction valve is mounted in a front-rear direction of the operation unit.  
However, Sakata teaches of an analogous endoscopic device including a cylinder to which a suction valve is mounted in a front-rear direction of the operation unit (Fig. 3- suction cylinder 27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakata that teach a cylinder to which a suction valve is mounted into the teachings of modified Inada that teach a wire pulling member. Doing so would place wire pulling member opposed to the cylinder. It would have been advantageous to make the combination so that assembly workability can be enhanced and a burden of a worker can be reduced (paragraph 0067 of Sakata).
Regarding claim 15, modified Inada teaches the endoscope of claim 4, and Inada further discloses two arm portions of the plurality of arm portions of the wire pulling member (Fig. 8), but Inada does not expressly teach wherein a cylinder to which a suction valve is mounted is disposed in the operation unit so as to face a space between two arm portions of the plurality of arm portions of the wire pulling member.  
However, Sakata teaches of an analogous endoscopic device wherein a cylinder to which a suction valve is mounted is disposed in the operation unit (Fig. 3- suction cylinder 27)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakata that a cylinder to which a suction valve is mounted is disposed in the operation unit into the teachings of modified Inada that teach two arm portions of the plurality of arm portions of the wire pulling member. Doing so would allow the cylinder to face a space between two arm portions of the plurality of arm portions of the wire pulling member wire pulling member opposed to the cylinder. It would have been advantageous to make the combination so that assembly workability can be enhanced and a burden of a worker can be reduced (paragraph 0067 of Sakata). In addition, rearrangement of parts involves only routine skill in the art (see MPEP 2144.04 VI. (C)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
8/15/21